UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER TIMESHARE HOLDINGS, INC. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-8739613 (I.R.S. Employer Identification No.) 2350 S. Jones Blvd., Ste. 101, Las Vegas, NV 89146 (Address of principal executive offices) Issuer’s telephone Number: (702) 215-5830 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes q No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 7, 2007, the issuer had30,167,000 outstanding shares of Common Stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 12 SIGNATURES 13 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Timeshare Holdings, Inc ( A Development Stage Company) Consolidated Balance Sheets ASSETS September 30, December 31, 2007 2006 (Unaudited) Current Assets Cash $ 5,993 $ 225 Prepaid Expense 9,506 - Total Current Assets 15,499 225 Fixed Assets Furniture, Fixture & Equipment (Net) 16,283 19,007 Total Fixed Assets 16,283 19,007 OtherAssets Deferred Financing Cost 25,000 25,000 Total Other Assets 25,000 25,000 TOTAL ASSETS $ 56,782 $ 44,232 LIABILITIES AND STOCKHOLDER'S (DEFICIT) Current Liabilities Accounts Payable $ 108,362 $ 122,687 Accrued Interest 30,079 11,894 Accrued Liabilities 9,000 - Note Payable- Related Party 249,204 251,247 Total Current Liabilities 396,645 385,828 Total Liabilities 396,645 385,828 Commitments - - Stockholder's Equity (Deficit) Common stock – September 30, 2007: 300,000,000 Shares Authorized at $0.001 Par Value; 30,167,000 Issued and Outstanding; 30,167 2006: $0.001 par value, 29,711,943 shares Issued and Outstanding; 29,712 Additional Paid-In-Capital 6,068,239 5,791,035 Deficit accumulated during the Development Stage (6,438,269 ) (6,162,343 ) Total Stockholders' (Deficit) (339,863 ) (341,596 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 56,782 $ 44,232 The accompanying notes are an integral part of these consolidated financial statements. 3 Timeshare Holdings, Inc ( A Development Stage Company) Consolidated Statements of Operations (Unaudited) Accumulated from Three Months Ended Nine Months Ended July 12, 2005 September 30, September 30, (inception) through 2007 2006 2007 2006 September 30, 2007 Revenues, Net $ - $ - $ - $ - $ - Operating Expenses Salaries 12,704 9,010 36,585 62,391 171,829 Compensation Cost - 5,542,247 90,059 5,542,247 5,632,306 Professional Fees 19,349 32,300 79,251 84,019 270,138 General & Administrative 20,474 17,079 49,590 96,396 324,831 Total Operating Expenses 52,527 5,600,636 255,485 5,785,053 6,399,104 Loss From Operations (52,527 ) (5,600,636 ) (255,485 ) (5,785,053 ) (6,399,104 ) Other Income (Expense) Interest Expense (6,043 ) (3,940 ) (20,441 ) (6,277 ) (39,165 ) Total Other Income (Expense) (6,043 ) (3,940 ) (20,441 ) (6,277 ) (39,165 ) Loss Before Income Taxes (58,570 ) (5,604,576 ) (275,926 ) (5,791,330 ) (6,438,269 ) Income Tax Expense - Net Loss $ (58,570 ) $ (5,604,576 ) $ (275,926 ) $ (5,791,330 ) $ (6,438,269 ) Basic earnings per share: Loss per share $ (0.00 ) $ (0.21 ) $ (0.01 ) $ (0.25 ) Weighted average shares outstanding 30,167,000 26,452,303 30,095,574 23,425,348 The accompanying notes are an integral part of these consolidated financial statements. 4 Timeshare Holdings, Inc ( A Development Stage Company) Statements of Stockholders' Deficit For the Period from July 12, 2005 (Inception) to September 30, 2007 Total Common Stock Paid in Capital Accumulated Stockholders' Shares Amount Deficit Equity Balance, July 12, 2005 - $ - $ - $ - $ - Shares issued for Founders @$0.01per share 21,563,483 21,564 (13,064 ) 8,500 Shares issued for cash @$0.79per share 253,688 254 199,746 200,000 Loss for the period ended December 31,2005 (182,947 ) (182,947 ) Balance December 31, 2005 21,817,171 21,818 186,682 (182,947 ) 25,553 Shares issued for cash @$0.79per share 88,791 88 69,912 70,000 Shares issued for services @$0.71per share 7,805,981 7,806 5,534,441 5,542,247 Loss for the year ended December 31,2006 (5,979,396 ) (5,979,396 ) Balance December 31, 2006 29,711,943 29,712 5,791,035 (6,162,343 ) (341,596 ) Shares issued for cash @$0.79per share 152,213 152 119,848 120,000 Shares issued for services @$0.71per share 126,844 127 89,932 90,059 Shares issued pursuant to a Private Placement for cash @$0.10per share 76,000 76 7,524 7,600 Contributed Capital 0 0 10,000 10,000 Shares issued for cash @$0.50per share 100,000 100 49,900 50,000 Loss for the 9 months ended September 30, 2007 (275,926 ) (275,926 ) Balance Sept. 30, 2007 30,167,000 30,167 6,068,239 (6,438,269 ) (339,863 ) (Unaudited) The accompanying notes are an integral part of these consolidated financial statements. 5 Timeshare Holdings, Inc ( A Development Stage Company) Statements of Cash Flows (Unaudited) Accumulated from July 12, 2005 9 Months Ended 9 Months Ended (inception) through September 30, September 30, September 30, 2007 2006 2007 Cash Flows from Operating Activities: Net Income (Loss) $ (275,926 ) $ (5,791,330 ) $ (6,438,269 ) Common stock issued for services 90,059 5,542,247 5,640,806 Depreciation & Amortization 2,724 2,108 6,127 Changes in Operating Assets and Liabilities: (Increase) Decrease in Deferred Financing - (25,000 ) (Increase) Decrease in Prepaid Expense (9,506 ) - (9,506 ) Increase (Decrease) in Accounts Payable (14,325 ) 32,440 108,362 Increase (Decrease) in Accrued Interest 18,185 6,277 30,079 Increase (Decrease) in Accrued Liabilities 9,000 - 9,000 Net Cash Provided (Used) by Operating Activities (179,789 ) (208,258 ) (678,401 ) Cash Flows from Investing Activities: Purchase of Property and Equipment - (11,190 ) (22,410 ) Net Cash Provided (Used) by Investing Activities - (11,190 ) (22,410 ) Cash Flows from Financing Activities: Proceeds from Stock Issuances 187,600 70,000 457,600 Proceeds from Notes Payable 3,850 144,432 255,097 Proceeds from Loan Payable 30,000 - 30,000 Repayment of Notes Payable - Related Party (35,893 ) (35,893 ) Net Cash Provided (Used) by Financing Activities 185,557 214,432 706,804 Increase (Decrease) in Cash 5,768 (5,016 ) 5,993 Cash and Cash Equivalents at Beginning of Period 225 4,551 - Cash and Cash Equivalents at End of Period $ 5,993 $ (465 ) $ 5,993 Cash Paid for: Interest $ 6,381 Income Taxes $ - Non cash Financing Activities: Common Stock issued for services 90,059 5,542,247 5,640,806 The accompanying notes are an integral part of these consolidated financial statements. 6 TIMESHARE HOLDINGS, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements (unaudited) September 30, 2007 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization The consolidated financial statements presented are those of Timeshare Holdings, Inc., (“THoldings”) and its wholly-owned subsidiary, TimeShareLoans.com, Inc., (“TSL”), a development stage company.The consolidated entity presented herewith utilizes the financial history of TSL prior to the merger, more fully described in the following paragraphs. Collectively, they are referred to herein as the "Company". TSL was incorporated in Nevada on July 12, 2005 with the goal of providing consumer financing for those individuals and entities seeking to acquire, dispose or refinance timeshare intervals or equivalents through a secondary or resale market.Pursuant to Statement of Financial Accounting Standard No.7, “Accounting and Reporting by Development Stage Enterprises”, the Company is classified as a development stage company. On March 9, 2007 TSL and THoldings entered into the Agreement and Plan of Reorganization, (“The Agreement”).In this transaction TSL was merged with THoldings, a shell corporation incorporated in Nevada on January 30, 2007. It is Managements’ belief that this transaction is properly reflected as a reverse merger for accounting purposes and the financial statement presentation is a reflection of that belief.TSL continues as the operating entity while THoldings is reflected as the parent company for legal purposes. As a result, we affected a forward stock split of our outstanding shares of common stock on a pro-rata basis which resulted in all 29,991,000 common shares of THoldings being issued to the shareholders of TSL in exchange for all 1,182,700 outstanding common shares of TSL. TSL became a wholly owned subsidiary of THoldings. At the time of consolidation, no reverse merger adjustment was needed in that there were no shareholders in the parent company at the time of the merger. The financial information from inception includes the financial results of the Company from its inception on July 12, 2005 to September 30, 2007. The financial information included in this periodic report should be read in conjunction with the consolidated financial statement of the Company for quarterly periods ended March 31, 2007 and June 30, 2007, and the annual periods ending December 31, 2006 and 2005, and related notes thereto included in form SB-2 filed with the United States Securities and Exchange Commission (“SEC”) on August 13, 2007, and the SB-2A filed with the SEC on September 28, 2007. The Company is headquartered in Las Vegas, Nevada and also maintains an office in Irvine, California. Interim Financial Reporting The accompanying condensed financial statements of the Company have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These condensed financial statements reflect all adjustments (consisting only of normal recurring adjustments) that, in the opinion of management, are necessary to present fairly 7 TIMESHARE HOLDINGS, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements (unaudited) September 30, 2007 NOTE 1 –
